Title: To Thomas Jefferson from Andrew Moore, 5 August 1801
From: Moore, Andrew
To: Jefferson, Thomas


Sir
Rockbridge Cy. Augt 5th 1801.
I receiv’d a Letter by the Mail from the Secretary of State—Informing me of your offer of the Marshalls place to me—I have prevaild. with Two young men to Undertake the riding—And will accept the Appointment—Should you think proper to forward the Commission—Or notify me—It will be necessary for me to Go to Williamsburgh to Qualify. I will apply for the Commission on my Way—Permit me to express my Wish that the Law making new Arrangments in the Judiciary—may be repeald—I am sure the Business in this District will not Justify the Expence—I have other reasons perhaps not well founded—
I am Sir With Since Esteem Yours &c
Andrew Moore
